       Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

TEENA M. SHELTON,

        Plaintiff,

v.                                                                                  No. 19-cv-1039 WJ/SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

               MEMORANDUM OPINION AND ORDER OVERRULING
         PLAINTIFF’S OBJECTIONS, ADOPTING THE MAGISTRATE JUDGE’S
            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION,
              AND DENYING THE MOTION TO REVERSE OR REMAND

        THIS MATTER is before the Court on Plaintiff’s Notice of Motion to Reverse or Remand

Administrative Agency Decision [Doc. 23] and Plaintiff’s supporting Memorandum [Doc. 24]

(collectively “Motion”), both filed on June 25, 2020. The Honorable Stephan M. Vidmar, United

States Magistrate Judge, issued his Proposed Findings and Recommended Disposition (“PF&RD”)

to deny the Motion on February 10, 2021. [Doc. 29]. Plaintiff timely objected on February 24,

2021. [Doc. 30]. On de novo review of the portions of the PF&RD to which Plaintiff objected,

the Court will overrule the objections, adopt the PF&RD, and deny the Motion.

                                             Standard of Review

        The standard of review in a Social Security appeal is whether the Commissioner’s final

decision1 is supported by substantial evidence and whether the correct legal standards were


1
 A court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which generally is the ALJ’s
decision, 20 C.F.R. §§ 404.981; 416.1481. This case fits the general framework, and therefore, the Court reviews the
ALJ’s decision as the Commissioner’s final decision.
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 2 of 19




applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118

(10th Cir. 2004). Courts must meticulously review the entire record, but may neither reweigh the

evidence nor substitute their judgment for that of the Commissioner. Flaherty v. Astrue, 515 F.3d

1067, 1070 (10th Cir. 2007).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not re-weigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may undercut

or detract from the [Commissioner]’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing

Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

       “The failure to apply the correct legal standard or to provide this court with a sufficient

basis to determine that appropriate legal principles have been followed is grounds for reversal.”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quotation marks omitted).

                      Applicable Law and Sequential Evaluation Process

       In order to qualify for disability benefits, a claimant must establish that she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or
                                                 2
          Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 3 of 19




mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.”              42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A) (2018); 20 C.F.R. §§ 404.1505(a), 416.905(a) (2012).

           When considering a disability application, the Commissioner is required to use a five-step

sequential evaluation process. 20 C.F.R. §§ 404.1520, 416.920; Bowen v. Yuckert, 482 U.S. 137,

140 (1987). At the first four steps of the evaluation process, the claimant must show: (1) she is

not engaged in “substantial gainful activity”; and (2) she has a “severe medically determinable . .

. impairment . . . or a combination of impairments” that has lasted or is expected to last for at least

one year; and (3) her impairment(s) either meet or equal one of the “Listings”2 of presumptively

disabling impairments; or (4) she is unable to perform her “past relevant work.” 20 C.F.R.

§§ 404.1520(a)(4)(i–iv), 416.920(a)(4)(i–iv); Grogan, 399 F.3d at 1261. If she cannot show that

her impairment meets or equals a Listing, but she proves that she is unable to perform her “past

relevant work,” the burden of proof then shifts to the Commissioner, at step five, to show that the

claimant is able to perform other work in the national economy, considering her residual functional

capacity (“RFC”), age, education, and work experience. Grogan, 399 F.3d at 1261.

                                           Procedural Background

           Plaintiff applied for a period of disability, disability insurance benefits, and supplemental

security income on May 18, 2016. Tr. 14. She alleged a disability-onset date of August 2, 2011.

Id. Her claims were denied initially and on reconsideration. Id. ALJ Michelle K. Lindsay held a

hearing on April 17, 2018, in Roswell, New Mexico. Tr. 14. Plaintiff appeared in person with her



2
    20 C.F.R. pt. 404, subpt. P, app. 1.
                                                    3
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 4 of 19




attorney, Laylah Zayin. Tr. 14. The ALJ heard testimony from Plaintiff and an impartial

vocational expert (“VE”), Mary D. Weber. Tr. 14, 30–70.

       The ALJ issued her unfavorable decision on October 18, 2018. Tr. 24. She found that

Plaintiff met the insured status requirements of the Social Security Act through December 31,

2020. Tr. 16. At step one, she found that Plaintiff had not engaged in substantial gainful activity

since her alleged onset date. Id. At step two, the ALJ found that Plaintiff suffered from the

following severe impairments: “mild degenerative disc disease of the cervical and lumbar spine;

tendinosis and bursitis of the left shoulder; mononeuritis of lower limb; asthma; anxiety disorder;

and mood disorder.” Tr. 16–17. The ALJ also found that Plaintiff’s bursitis of the right shoulder

and gastroesophageal reflux disease were not severe. Tr. 17.

       At step three, the ALJ determined that none of Plaintiff’s impairments, alone or in

combination, met or medically equaled a Listing.        Tr. 17–18.    Because none of Plaintiff’s

impairments met or medically equaled a Listing, the ALJ went on to assess Plaintiff’s RFC.

Tr. 18–22.

       In assessing Plaintiff’s RFC—and as is particularly relevant here—the ALJ evaluated the

opinions of the four providers. The ALJ rejected treating Nurse Practitioner Duncan’s opinion as

“completely inconsistent with the objective medical evidence.” Tr. 21. She rejected Dr. Greer’s

consultative examining opinion “because there [was] no evidence in the record showing that

[Plaintiff had] herniated lumbar discs, which would produce weakness of the right leg and result

in the inability to be on her feet all day as Dr. Greer opined.” Tr. 22. Finally, she found that her

RFC assessment was “consistent with the opinions of the State Agency [non-examining] medical


                                                 4
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 5 of 19




consultants[, Drs. Leong and Moore,] who have also found [Plaintiff was] not disabled.” Tr. 21.

The ALJ determined that Plaintiff was:

          able to lift, carry, push, and pull twenty pounds occasionally and ten pounds
          frequently, sit for at least six hours in an eight-hour workday, and stand and walk
          for six hours in an eight-hour workday. She [could] occasionally climb stairs and
          ramps, and stoop, and frequently balance, crouch, kneel, and crawl. She [could]
          never climb ladders, ropes, or scaffolds. She [could] only occasionally reach
          overhead with the non-dominant upper extremity. She must avoid more than
          occasional exposure to extreme cold. She must avoid more than occasional
          exposure to pulmonary irritants such as fumes, odors, dust, gasses, and poor
          ventilation. [Plaintiff had] no difficulty understanding or remembering detailed and
          complex instructions; however, she [was] able to maintain attention and
          concentration to perform and persist at only simple tasks for two hours at a time
          without requiring redirection to task. [Plaintiff had] the [RFC] to perform less than
          the full range of light work as defined in 20 [C.F.R. §§] 404.1567(b) and
          416.967(b).

Tr. 18.

          At step four, the ALJ found that Plaintiff was not able to return to any of her past relevant

work as a cashier, car washer, parcel post driver, or delivery driver. Tr. 22. Accordingly, the ALJ

went on to consider Plaintiff’s RFC, age, education, work experience, and the testimony of the VE

at step five. Tr. 22–23. She found that Plaintiff could perform work—such as furniture rental

clerk, merchandise maker, and parking lot attendant—that existed in significant numbers in the

national economy and, therefore, was not disabled. Tr. 23. The Appeals Council denied review

on September 9, 2019. Tr. 1–3. Plaintiff timely filed the instant action on November 7, 2019.

[Doc. 1].

          Plaintiff moved to remand, arguing that the ALJ had (1) failed to properly address the

opinion evidence, and (2) failed to address the difference between the standing limitation in the




                                                   5
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 6 of 19




RFC assessment and the standing limitation in the medical opinions. [Doc. 24] at 9. Plaintiff

argued, therefore, that the ALJ’s RFC assessment was not supported by substantial evidence.

       Plaintiff’s arguments revolved around the standing/walking limitations in the record.

Plaintiff pointed out that her treating provider, Nurse Duncan, assessed her standing/walking

limitation at one hour per workday. Tr. 670 (opinion rendered on July 6, 2016). Dr. Greer, the

consultative examiner, limited her to “occasional” standing/walking or one-third of the workday.

Tr. 772 (opinion of December 11, 2016). Dr. Leong, the non-examining medical consultant at the

initial level, limited Plaintiff to six hours of standing/walking. Tr. 81 (opinion of December 23,

2016), 93 (same). Finally, the non-examining medical consultant at the reconsideration level,

Dr. Moore, limited Plaintiff to four hours of standing/walking. Tr. 108 (opinion of April 10, 2017),

122 (same). Plaintiff argued that the ALJ had erred in failing to explain why her RFC assessment

limited Plaintiff to six hours of standing/walking, when three of the four relevant opinions were

more restrictive. [Doc. 24] at 9–14. Without an explicit explanation, Plaintiff argued that the RFC

assessment was not supported by substantial evidence. Id. at 9.

       Judge Vidmar found that Plaintiff’s arguments failed to address the reasons provided by

the ALJ for the weight she accorded to the opinions at issue. [Doc. 29] at 12. He found that

Plaintiff’s arguments ignored the ALJ’s reasoning “almost entirely.” Id. He found that Plaintiff

had made no attempt to show that the ALJ applied an incorrect legal standard in weighing the

opinions, or that the ALJ’s reasons for weighing the opinions as she did were not supported by

substantial evidence. He found that “Plaintiff’s arguments, such as they [were], fail[ed] to

establish that remand [was] warranted.” [Doc. 29] at 12. He recommended denying the Motion.

Plaintiff now objects. [Doc. 30]. Ironically, her principal objection is that Judge Vidmar “ignored
                                                 6
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 7 of 19




almost every argument Plaintiff raised in her briefing.” Id. at 6. She also objects on the grounds

that Judge Vidmar “mischaracterized” her arguments and “failed to apply the prevailing rules and

regulations when addressing the ALJ’s errors.” Id.

                              Standard of Review for Objections
                                to Magistrate Judge’s PF&RD

       “The district judge must determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.      The district judge may accept, reject, or modify the

recommended disposition; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3); see 28 U.S.C. § 636(b)(1)(C) (2012). To preserve an

issue, a party’s objections to a PF&RD must be “sufficiently specific to focus the district court’s

attention on the factual and legal issues that are truly in dispute.” United States v. 2121 E. 30th

St., 73 F.3d 1057, 1060 (10th Cir. 1996); see Wofford v. Colvin, 570 F. App’x 744, 745–46 (10th

Cir. 2014) (holding that “conclusory and non-specific” objections that “fail[] to identify the

particular errors the magistrate judge committed” fail to preserve an issue for appellate review).

Moreover, “theories raised for the first time in objections to the magistrate judge’s report are

deemed waived.” United States v. Garfinkle, 261 F.3d 1030, 1030–31 (10th Cir. 2001).

                                            Analysis

       Judge Vidmar found that Plaintiff’s arguments failed to address the reasons provided by

the ALJ for the weight assigned to opinions. The ALJ had given reasons for the weight she

accorded to the opinions, but Plaintiff’s arguments ignored those reasons almost entirely.

[Doc. 29]. Now, Plaintiff—who is represented by very experienced counsel—insists that she did

challenge the ALJ’s reasons. [Doc. 30]. As explained below, the Court disagrees. Plaintiff is

                                                7
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 8 of 19




bound by the arguments in her Motion (or at most, in her Motion and Reply), which do not

challenge the reasons provided by the ALJ. The objections will be overruled.

                       Plaintiff’s objections regarding Dr. Greer’s opinion
                             are without merit and will be overruled.

       In her Motion, Plaintiff argued that the ALJ had erred in weighing Dr. Greer’s opinion

because Dr. Greer’s standing limitation, like Nurse Duncan’s, was more restrictive than the

standing limitation in the RFC assessment. [Doc. 24] at 10–11, 14. Plaintiff complained that the

ALJ failed to explicitly acknowledge that Dr. Greer’s assessed limitation was consistent with

Nurse Duncan’s assessed limitation. Id.

       Judge Vidmar found that that the ALJ had directly addressed Dr. Greer’s opinion in her

decision and explained why she assigned it little weight. [Doc. 29] at 9 (citing Tr. 22). He found

that Plaintiff failed to show error. The question here is whether the ALJ applied the correct legal

standards in weighing the opinions and formulating the RFC and whether her findings are

supported by substantial evidence. Judge Vidmar found that, although it might have been

preferable for the ALJ to have explicitly addressed the consistency between Dr. Greer’s standing

limitation and Nurse Duncan’s, Plaintiff failed to show that it was required.            Critically,

Judge Vidmar found that Plaintiff had not challenged the legal standards applied by the ALJ, nor

argued that the ALJ’s findings regarding Dr. Greer’s opinion lacked substantial evidentiary

support. Judge Vidmar found that Plaintiff had not disputed the ALJ’s finding that Dr. Greer’s

opinion was based on his presumption of a herniated disc. [Doc. 29] at 9–10 (citing [Doc. 24]

at 10–11, 14). Further, Judge Vidmar found that Plaintiff had not challenged the ALJ’s finding

that there was no evidence of disc herniation in the record. Id. (citing [Doc. 24] at 10–11, 14). As

                                                 8
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 9 of 19




Judge Vidmar saw it, the ALJ provided reasons for her evaluation of Dr. Greer’s opinion, and he

could follow her reasoning (i.e., Dr. Greer’s limitations were based on a herniated disc but because

two MRIs showed no herniated disc, the ALJ rejected Dr. Greer’s opinion). Critically, again,

Judge Vidmar found that Plaintiff had not challenged the ALJ’s reasoning. Accordingly, he found

that Plaintiff had failed to meet her burden, as the movant, to show that remand was warranted.

Id.

       Plaintiff objects because she said, in fact, she did challenge the ALJ’s reason for rejecting

Dr. Greer’s opinion. [Doc. 30] at 3–4. She insists that she argued “that the ALJ failed to properly

evaluate Dr. Greer’s opinion as [the ALJ] mischaracterized it.” Id. at 2 (citing [Doc. 24] at 10–

11). “Plaintiff specifically raised the argument that the ALJ failed to properly evaluate Dr. Greer’s

opinion as [the ALJ] did not even properly characterize it to explain the weight granted.” [Doc. 30]

at 2 (citing [Doc. 24] at 10–11).      This is Plaintiff’s argument from her Motion regarding

Dr. Greer’s opinion:

               Here, the ALJ failed to properly weigh the examining opinions of record.
       [Consultative Examiner (“CE”)] Dr. Greer’s report contained the only detailed
       objective examination of Plaintiff’s spine. In this examination Plaintiff used a cane;
       had difficulty getting out of the chair; had an abnormal and markedly antalgic gait;
       had positive supine straight leg raise testing bilaterally; could not heel or toe walk;
       had difficulty squatting or bending; had difficulty with maneuvers due to feeling of
       weakness and instability in legs; had weakness in the left arm and right leg; had
       decreased sensation in the right lower extremity; and had decreased range of motion
       of the cervical and lumbar spine as well as her bilateral shoulders. T 769-71.
       Dr. Greer noted Plaintiff was a high fall risk without her cane. T 772. No other
       medical source in the record provided such a detailed examination of
       Plaintiff’s spine. As a result of this examination, Dr. Greer opined Plaintiff
       could perform sedentary exertional level sitting and standing, but could not
       lift even five pounds with her left hand. T 772. This opinion does not say
       Plaintiff had the “inability to be on her feet all day” (T 22), but rather that Plaintiff
       could only perform the sitting and standing requirements for sedentary work. The
       ALJ cannot misinterpret the examining physician’s opinion in order to justify
                                                  9
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 10 of 19




       granting it less weight. See Talbot v. Heckler, 814 F.2d 1456, 1463–64 (10th Cir.
       1987). Rather, she should have considered that the “significant finding[s]” (T 22)
       of CE Dr. Greer’s examination fully supported his opinion. 20 C.F.R.
       §§ 404.1527(c)(3), 416.927(c)(3).

[Doc. 24] at 10–11 (emphasis added). Plaintiff quotes the bold language above as evidence that

in her opening brief she, in fact, challenged the ALJ’s reasons for rejecting Dr. Greer’s opinion.

[Doc. 30] at 3. Plaintiff argues that she challenged the ALJ’s reason by asserting that “Dr. Greer’s

opinion was not actually based upon a faulty diagnosis, but on the most detailed examination of

record.” Id.

       The Court is not persuaded. On de novo review, the Court finds that Plaintiff did not

challenge the ALJ’s reason for rejecting Dr. Greer’s opinion. See [Doc. 24] at 10–11. Plaintiff

did not acknowledge the ALJ’s finding that Dr. Greer’s opinion presumed a herniated disc. See

id. In Plaintiff’s opening brief, she argued that the ALJ should have adopted or accorded more

weight to Dr. Greer’s opinion. She argued that Dr. Greer’s opinion merited more weight because

it was supported by “the only detailed objective examination of Plaintiff’s spine.” [Doc. 24] at 10.

She described why she believed Dr. Greer’s opinion merited more weight. But she simply did not

make any challenge to the ALJ’s finding that Dr. Greer’s opinion should be rejected because it

relied on a diagnosis of herniated disc, for which there was no objective support. See Tr. 22. On

de novo review, the Court finds that Plaintiff did not challenge the ALJ’s reason for rejecting

Dr. Greer’s opinion. See [Doc. 24]. The objection is overruled.

       Plaintiff also objects on the ground that Judge Vidmar improperly ignored arguments in

her Reply brief. [Doc. 30] at 2–3 (citing [Doc. 27] at 3, 4). Plaintiff urges that in her Reply, she

challenged the ALJ’s reasons for rejecting Dr. Greer’s opinion. Id. For example, Plaintiff urges

                                                10
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 11 of 19




that in her Reply, she “took issue with the ALJ’s notation that the record did not contain evidence

of a herniated disc, given she had found Plaintiff’s spinal impairment severe regardless.” Id.

Moreover, she urges that in her Reply, she had argued that the ALJ’s “single line of reasoning was

[not] sufficient.” Id. These portions of the reply brief do not amount to a challenge to the ALJ’s

reasons for rejecting Dr. Greer’s opinion. In her Reply, Plaintiff argued,

                [E]ven though the MRI did not show evidence of a herniated disc, the ALJ
       still found Plaintiff had degenerative disc disease of the lumbar spine as a severe
       impairment (T 16), Dr. Greer, the only physician to perform a detailed examination
       of Plaintiff’s spine, reported positive examination results fully consistent with
       finding a lumbar back impairment (T 769-71), and other examinations provided
       evidence supportive of Dr. Greer’s opinion.
                As the ALJ did not provide substantial evidence to support her weighing of
       Dr. Greer’s opinion, this left a deficiency in the explanation provided. Plaintiff was
       not asking for this Court to reweigh the evidence as Defendant claimed (Dkt. No. 26
       at 13), but rather providing examples of why the ALJ’s lack of reasoning was
       confusing in light of the evidence actually contained within the record. Plaintiff
       does not ask for this Court to reweigh the evidence, but rather acknowledge the
       ALJ’s error in failing to provide substantial evidence to support her rationale in
       light of the other evidence of record.

[Doc. 27] at 3–4. To be sure, this is an argument for how the ALJ could have resolved the evidence

more favorably toward Plaintiff and accorded Dr. Greer’s opinion more weight. Plaintiff urges

that the ALJ could have attributed Dr. Greer’s opinion about Plaintiff’s physical limitations to her

“lumbar back impairment.”       In so doing, Plaintiff urges that the ALJ could have adopted

Dr. Greer’s limitations. Id. This argument urges a view of the evidence that would have been

more favorable to Plaintiff. And Plaintiff might be correct that this, more favorable view of the

evidence, would have been permissible. The problem for Plaintiff is that the argument—even if

accepted—would not trigger remand. For remand, Plaintiff had to show that the ALJ applied an

incorrect legal standard. This argument is not that. Alternatively, to trigger remand, Plaintiff had

                                                11
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 12 of 19




to show that the ALJ’s factual findings were not supported by substantial evidence. Her Reply

does not. The Court acknowledges that the Reply contains the phrase “substantial evidence.” But

the argument does not amount to a substantial evidence challenge. It is an invitation to reweigh

the evidence, which is beyond the authority of this Court. The objection is overruled.

       Plaintiff additionally objects to the PF&RD on the ground that she believes she was not

required to challenge the ALJ’s reasons for rejecting Dr. Greer’s opinion. [Doc. 30] at 4. As

Plaintiff sees it, even if she made no such challenge, “it does not alter the fact that the reason

provided was in direct contradiction to the evidence of record.” [Doc. 30] at 4. The Court

disagrees. Plaintiff is the movant before this Court, and as such, bears the burden of showing

reversible error. More to the point, the ALJ explained that she rejected Dr. Greer’s opinion because

it presumed a herniated disc, for which there was no objective evidentiary support. The Court can

follow this reasoning, and it is supported by substantial evidence. Plaintiff’s objections regarding

Dr. Greer’s opinion are overruled.

                     Plaintiff’s objections regarding Nurse Duncan’s opinion
                              are without merit and will be overruled.

       Next, Judge Vidmar addressed Plaintiff’s argument that Nurse Duncan’s assessed

limitations were consistent with Dr. Greer’s limitations (as they were both more restrictive than

those in the RFC assessment). [Doc. 29] at 10–11. Plaintiff argued that the ALJ should have

“address[ed] the discrepancies between her RFC standing limitations and every opinion of record.”

[Doc. 24] at 9. Judge Vidmar was not persuaded by this argument because he found, again, it

ignored the ALJ’s findings. Id. (citing [Doc. 24] at 9–14). The ALJ had explained that she was

rejecting Nurse Duncan’s opinion as “completely inconsistent with the objective medical

                                                12
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 13 of 19




evidence.” Tr. 21. The ALJ specifically discussed the fact that Plaintiff’s MRIs of the lumbar

spine, i.e., the objective medical evidence, were unremarkable. See Tr. 19. The ALJ described

the MRI from October 9, 2012, as unremarkable other than a “tiny midline L5-S1 disc protrusion

that did not deform the thecal sac,” Tr. 19 (citing to Tr. 380), and her MRI from November 5,

2015, as showing “no significant disc/facet abnormality, spinal stenosis, or foraminal stenosis at

any level,” Tr. 19 (quoting Tr. 873). Judge Vidmar found that Plaintiff’s arguments ignored these

records and ignored the ALJ’s findings. [Doc. 29] at 10–11 (citing [Doc. 24]). Judge Vidmar

found that Plaintiff had not argued that the ALJ applied an incorrect legal standard in evaluating

Nurse Duncan’s opinion. He further found that that Plaintiff had neither disputed the ALJ’s finding

(that Nurse Duncan’s opinion was inconsistent with the objective medical evidence) nor

challenged the ALJ’s reliance on these MRIs. Id. Judge Vidmar found that the ALJ provided a

reason for her evaluation of Nurse Duncan’s opinion, and he could follow the ALJ’s reasoning.

Id. Critically, he found that Plaintiff had not challenged the ALJ’s reasoning. Thus, he determined

that Plaintiff had failed to show that remand was warranted.

       Plaintiff objects to Judge Vidmar’s findings as “simply false.” [Doc. 30] at 4. Plaintiff

argues that, in fact, she “addressed [Nurse] Duncan’s consistency with Dr. Greer’s opinion in direct

contention [sic] to the ALJ’s notation that it was ‘completely inconsistent.’” Id. (citing [Doc. 24]

at 11). Plaintiff’s briefing does not support her representation. Certainly, Plaintiff argued that

“Dr. Greer’s opinion [was] fully consistent with [Nurse] Duncan’s opinion.” [Doc. 24] at 11.

However, there is no indication anywhere in Plaintiff’s briefing that she made such argument to

challenge the ALJ’s finding that Nurse Duncan’s opinion was “completely inconsistent with the

objective evidence.” [Doc. 29] at 9 (emphasis added) (quoting Tr. 21). The objective evidence to
                                                13
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 14 of 19




which the ALJ referred (i.e., the MRIs) was plain, and Plaintiff does not challenge it. Instead,

Plaintiff argued that Dr. Greer’s assessed limitations were consistent with Nurse Duncan’s

assessed limitations, and on that basis, the ALJ should have accorded their opinions more weight.

[Doc. 24] at 11. Such opined limitations are not objective evidence. Plaintiff’s objection is

without merit; it is overruled.

       Plaintiff also objects on the ground that the magistrate judge may not supply the “logical

bridge” between the evidence and the ALJ’s conclusion; the ALJ must provide it. [Doc. 30] at 4–

5. The Court finds that the PF&RD relies exclusively on the reasoning provided by the ALJ

herself. See [Doc. 29] at 10. The objection is overruled.

                     Plaintiff’s objections regarding the opinions of the
          non-examining state-agency doctors are without merit and will be overruled.

       As to the opinions of the non-examining state-agency doctors, Drs. Leong and Moore,

Plaintiff argued that it was error for the ALJ to rely on Dr. Leong’s opinion (rather than

Dr. Moore’s opinion) when Dr. Leong had less evidence on which to base her opinion than

Dr. Moore. [Doc. 24] at 12–14. Judge Vidmar found that the argument might have held water if

there had been material evidence that Dr. Leong did not see. [Doc. 29] at 11. Judge Vidmar found

that Plaintiff had not identified any particular piece of material evidence that Dr. Moore was privy

to but not Dr. Leong. Id. (citing [Doc. 24] at 9–14).

       Nor did Judge Vidmar find any such evidence. Id. For example, Dr. Leong had explicitly

reviewed Dr. Greer’s opinion. Tr. 82 (Dr. Leong’s opinion referring to Dr. Greer’s opinion). And

Nurse Duncan’s opinion was submitted to the agency about four months before Dr. Leong issued

her opinion. Compare Tr. 669 (Nurse Duncan’s opinion is submitted to the agency on August 29,

                                                14
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 15 of 19




2016), with Tr. 82 (Dr. Leong’s opinion is signed on December 23, 2016). So, Dr. Leong should

have had the opportunity to review it. Dr. Moore, the later non-examining consultant, did not refer

to either opinion. Nor did Dr. Moore explain why he assessed a more restrictive standing limitation

(four hours) than Dr. Leong (six hours). Accordingly, Judge Vidmar was not persuaded that the

ALJ was required to address any difference between the evidence available to Dr. Leong versus

the evidence available to Dr. Moore. [Doc. 29] at 11 (citing [Doc. 24] at 12–14).

       Finally, Judge Vidmar rejected Plaintiff’s argument that the ALJ erred in failing to specify

what amount of weight she accorded each non-examining opinion. [Doc. 29] at 12] (citing

[Doc. 24] at 12). Plaintiff argued that the ALJ had failed to even acknowledge that there were two

non-examining opinions. [Doc. 24] at 14. But Judge Vidmar did not agree. [Doc. 29] at 12.

Judge Vidmar cited to the ALJ’s own explicit reference to the “opinions” (plural) of the

non-examining “State Agency medical consultants” (plural). Id. (citing Tr. 21). He found that

Plaintiff’s argument failed to show reversible error.

       Plaintiff objects on the ground that magistrate judge ignored the crux of her argument.

[Doc. 30] at 5. As Plaintiff sees it, the heart of her argument was not that it was error to rely on

Dr. Leong when Dr. Leong had less evidence than Dr. Moore. [Doc. 29] at 11. Rather, she urges,

the heart of her argument was that the ALJ “did not explain which determination she relied on;

and the ALJ failed to specify what weight she was granting either of the two, separate

determinations.” [Doc. 30] at 5 (quoting [Doc. 24] at 12).

       Plaintiff now elaborates on her argument, explaining that the ALJ was required to “address

discrepancies between opinions [s]he found consistent and the RFC.” [Doc. 30] at 5 (citing

SSR 96-8p). Plaintiff goes on to quote from SSR 96-8p. [Doc. 30] at 5. “The RFC assessment
                                                15
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 16 of 19




must always consider and address medical source opinions. If the RFC assessment conflicts with

an opinion from a medical source, the adjudicator must explain why the opinion was not adopted.”

Id. (quoting SSR 96-8p). Apparently, what Plaintiff intended to argue was that the ALJ erred in

failing to explain why she adopted Dr. Leong’s standing restriction over Dr. Moore’s, and she

objects because the magistrate judge did not rule on that particular argument.

       The Court will overrule the objection, because it was not raised before the magistrate judge.

This is the entirety of Plaintiff’s argument on the evaluation of the opinions of the non-examining

state-agency doctors:

               However, the ALJ continued her error in finding Plaintiff could stand for
       six hours. While the initial state agency consultant found Plaintiff could stand for
       six hours, the reconsideration state agency medical consultant opined Plaintiff was
       capable of standing or walking for only four hours in an eight-hour workday.
       T 108, 122. CE Dr. Greer opined Plaintiff was only capable of standing or walking
       occasionally during the eight-hour workday. T 772. Plaintiff’s treating provider,
       [Nurse] Duncan, further opined Plaintiff could only stand for one hour. T 670. Yet
       the ALJ determined Plaintiff was capable of standing for six hours in an eight-hour
       workday. T 18.
               In coming to this determination, the ALJ failed to address the weight
       granted to the state agency determinations with any specificity; merely noting her
       determination was consistent. T 21. This cannot constitute a proper explanation as
       to how she found Plaintiff less limited than the medical opinions of record. The
       ALJ’s decision must be sufficiently articulated so that it is capable of meaningful
       review. Spicer v. Barnhart, 64 F. App'x 173, 177–78 (10th Cir. 2003). The ALJ
       must build an accurate and logical bridge between the evidence and her
       determination. See Bradley v. Berryhill, No. 17-CV-02658-STV, 2018 WL
       6168066, at *10 (D. Colo. Nov. 26, 2018). This Court is “not in a position to draw
       factual conclusions on behalf of the ALJ.” Drapeau v. Massanari, 255 F.3d 1211,
       1214 (10th Cir. 2001).
               While Defendant may argue the ALJ relied on the initial state agency
       determination, it is worth noting the initial determination did not review even the
       evidence included at the reconsideration level; the ALJ did not explain which
       determination she relied on; and the ALJ failed to specify what weight she was
       granting either of the two, separate determinations. This cannot be found to craft a
       logical bridge from the evidence in which three-fourths of the opinions found

                                                16
     Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 17 of 19




       Plaintiff was incapable of standing for more than four hours to an RFC
       determination which stated she could stand for six.
               While an ALJ may certainly legitimately discount medical evidence if the
       evidence contains internal inconsistencies or is inconsistent with other medical
       evidence, (Pisciotta v. Astrue, 500 F.3d 1074, 1078 (10th Cir. 2007)), the ALJ
       “must discuss the uncontroverted evidence he chooses not to rely upon, as well as
       significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d 1007, 1009
       (10th Cir.1996). In the absence of any discussion why the ALJ found the initial
       state agency determination more persuasive, this court “cannot assess whether
       relevant evidence adequately supports the ALJ's conclusion.” Clifton, 79 F.3d
       at 1009.
               The regulations have emphasized the importance of a non-examining source
       having a complete medical snapshot when reviewing a claimant’s file.
               In appropriate circumstances, opinions from State agency medical
               and psychological consultants ... may be entitled to greater weight
               than the opinions of treating or examining sources ... if the State
               agency medical ... consultant's opinion is based on a review of a
               complete case record that includes a medical report from a specialist
               in the individual's particular impairment which provides more
               detailed and comprehensive information than what was available to
               the individual’s treating source.
       SSR 96–6p (emphasis added). In this case, the reconsideration consultant had
       access to more of Plaintiff’s case file than the initial consultant. T 100-101, 114–
       15. Given this additional information, the state agency consultants at the
       reconsideration level determined Plaintiff was only able to stand for four hours.
       108, 122. This would mean a reduction from the full range of light work. See
       SSR 83-10 (light work requires the ability to stand/ walk for about six hours in an
       eight-hour workday). Thus, the consultant with the more complete snapshot found
       Plaintiff more restricted than the initial evaluation. The ALJ never discussed this
       discrepancy, but relied upon the less supported opinion. This is error.

[Doc. 24] at 12–14.

       As described above, Judge Vidmar understood Plaintiff’s argument to be that the ALJ erred

in failing to explain why she had arrived at a standing limitation that was less restrictive than

limitations in three of the four relevant opinions. [Doc. 29] at 9, 12. Further, Judge Vidmar went

on to address Plaintiff’s argument that the ALJ erred in failing to explain why she adopted

Dr. Leong’s opinion over Dr. Moore’s opinion considering that Dr. Leong had less evidence before

                                               17
       Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 18 of 19




her than Dr. Moore. Id. at 11. On de novo review, the Court finds that the PF&RD addresses all

of the arguments articulated by Plaintiff in her Motion.3 Plaintiff’s argument regarding SSR 96-8p

was not raised in her briefing before the magistrate judge and is raised for the first time in her

Objections. It is waived. The objection is overruled.

         Plaintiff also objects to the magistrate judge’s finding that “the ALJ was permitted to rely

on Dr. Leong’s opinion as she considered the opinion evidence of record.” [Doc. 30] at 6.

Plaintiff’s objection is overruled because it misstates the PF&RD. In her Motion, Plaintiff argued

that the ALJ erred in relying on Dr. Leong’s opinion where Dr. Leong had less evidence before

her than Dr. Moore. [Doc. 24] at 13. Judge Vidmar found that Plaintiff’s argument—as

presented—was not supported by the record, because there was no evidence that Dr. Leong

actually had reviewed less evidence. [Doc. 29] at 11. Judge Vidmar found that the record did not

support Plaintiff’s argument that Dr. Moore had additional evidence beyond that which Dr. Leong

reviewed. Id. The objection is overruled.

                                                   Conclusion

         In a nutshell, Plaintiff’s Motion argues that without explanation from the ALJ, the RFC

cannot be supported by substantial evidence because three of the four relevant medical opinions

assessed more restrictive standing limitations than those in the ALJ’s RFC.                             [Doc. 24].

Judge Vidmar did not agree. He found that Plaintiff had made no attempt to show that the ALJ


3
  Although the magistrate judge did not rely on it, Defendant did not glean Plaintiff’s intended meaning from her
Motion either. See [Doc. 26]. Defendant read the Motion to argue that “the ALJ erred in not specifying the weight
given to these opinions.” Id. at 14 (emphasis added). He defended the ALJ’s decision by arguing that it did not matter
that the ALJ failed to specify what particular amount of weight she assigned to Dr. Leong’s and Dr. Moore’s opinions
because it was evident from the decision that she had adopted them. Id. Further, he argued that to the extent there
was any difference in the opinions, it was clear that the ALJ had adopted (i.e., given great weight to) Dr. Leong’s
opinion. Id. at 15.
                                                         18
      Case 2:19-cv-01039-WJ-SMV Document 31 Filed 03/10/21 Page 19 of 19




applied an incorrect legal standard in weighing the opinions, or that the ALJ’s reasons for weighing

the opinions as she did were not supported by substantial evidence. [Doc. 29] at 12. This was the

core of his PF&RD. Judge Vidmar explained that Plaintiff’s arguments, such as they were, failed

to establish that remand was warranted. Accordingly, he recommended that Plaintiff’s Motion be

denied, and the Commissioner’s decision should be affirmed. Id. Plaintiff objects, but her

objections are without merit.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Objections [Doc. 30] are OVERRULED.

       IT IS FURTHER ORDERED that the Magistrate Judge’s Proposed Findings &

Recommended Disposition [Doc. 29] are ADOPTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Reverse or Remand

Administrative Agency Decision [Doc. 23] is DENIED, and the Commissioner’s final decision,

affirmed.

       IT IS SO ORDERED.




                                              ______________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                19
